Case 1:19-cv-10351-WGY Document 45 Filed 10/04/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

HYEWOONG YOON,
Plaintiff,

v.

HYUNWOOK JOO a/k/a

HYUN WOOK JOO a/k/a HYUN W. JOO

a/k/a HYUN-WOOK JOO a/k/a

HARRY JOO a/k/a HARRY H. JOO a/k/a

HARRY HYUN JOO a/k/a

HARRY HYUNWOOK JOO a/k/a

HARRY HYUN-WOOK JOO,
Defendant.

Civil Action No.: 1:19-CV-10351-WGY

Nee Nee ee le

AGREEMENT FOR JUDGMENT

It is hereby agreed that judgment shall enter in this action for Plaintiff, Hyewoong Yoon

>

against Defendant, Hyunwook Joo, in the sum of nine million dollars ($9,000,000.00) with
statutory interest and costs. All parties hereby waive all rights of appeal.

Respectfully submitted by the parties,

s/ Joseph Perl
Joseph Perl

Attorney for Plaintiff
B.B.O. 680509

203 Arlington St., Suite 2
Watertown, MA 02472
781-704-7047
perl@perlattorney.com
Dated October 4, 2019

/s/ Bernard Posner

Bernard Posner

Attomey for Plaintiff

B.B.O. 659020

FURMAN GREGORY DEPTULA
4 137 St., Suite 2

Boston, MA 02129

617-886-6145
bernard@fgd-law.com

Dated: October 4, 2019

 

 

Hyunwook Joo, Pro Se

47 3 Street

Harrington Park, NJ 07640
Dated: October 4, 2019
Case 1:19-cv-10351-WGY Document 45 Filed 10/04/19 Page 2 of 2

Enter:
Date:
